Citation Nr: 0210623	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  01-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from February 1941 to January 
1947 and from June 1951 to September 1952.

This appeal is from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board of Veteran's Appeals (Board) 
remanded the case in August 2001, and it is now returned to 
the Board.


FINDINGS OF FACT

1.  VA denied service connection for stomach ulcers in a 
rating decision of September 1995 and notified the veteran of 
the denial and of his appellate rights by letter of September 
19, 1995.

2.  The veteran did not initiate an appeal from the September 
1995 denial before September 19, 1996.

3.  Evidence presented or secured since September 1995 is new 
but uninformative regarding the question whether the veteran 
had stomach ulcers in service.


CONCLUSIONS OF LAW

1.  The rating decision of September 1995 denying service 
connection for stomach ulcers is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2001)

2.  New and material evidence has not been presented or 
secured to reopen a claim for service connection for stomach 
ulcers.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The veteran filed a formal application 
for VA compensation in October 1994.  No other form is 
necessary in this case.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and, as to inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
requested information from the veteran necessary to reopen 
and substantiate a claim of entitlement to service connection 
for ulcers in letters of March 2000, instructing, "You must 
submit new and material evidence."  This is command 
language, unambiguous in its assignment of the burden of 
production of evidence.  In its remand of August 2001, the 
Board instructed the RO to provide more detailed notice to 
the veteran of the information and evidence necessary to 
reopen and substantiate his claim.  The RO letter of 
September 2001 so notified the veteran, further informing him 
that VA would undertake to obtain any evidence of which he 
informed VA if he authorized VA to do so.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this case, 
VA afforded the veteran extensive assistance in developing 
non-VA evidence to reopen his claim for stomach ulcers prior 
to the promulgation of the VCAA regulations.  In addition to 
obtaining documentary evidence, noted above, VA has afforded 
the veteran an examination to diagnose his claimed 
disability.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  In 
this case, VA has afforded the veteran a greater benefit of 
VA assistance than is provided under the new law.  VA 
obtained medical records on his behalf and afforded him an 
examination.  Under prior law, VA had no duty to assist the 
veteran to develop evidence in support of his claim until the 
previously disallowed claim for stomach ulcers was reopened.  
See Elkins v. West, 12 Vet. App. 209, 218 (1999).  Moreover, 
the only evidence of which VA had notice that is not of 
record is evidence that by the veteran's declaration no 
longer exists.  The requirement to notify the veteran of VA 
failure to obtain evidence is moot.  See 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(e)).

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO, and there would be no possible benefit to remanding this 
case to the RO for its consideration of the requirements of 
the VCAA in the first instance.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


II.  Whether to Reopen the Claim for Service Connection for 
Stomach Ulcers

When the RO denied the appellant's claim for service 
connection for service connection for stomach ulcers in 
September 1995, and the appellant did not appeal within one 
year of the date of the letter notifying him of each denial, 
that decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.160(d) (2001); see also Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993) (section 7105(c) finality 
also subject to section 5108 exception).  To reopen the 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 1991).

"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since September 1995 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, this presumption of credibility does 
not extend to the inherently incredible or patently false.  
Samuels v. West, 11 Vet. App. 433, 435 (1998) (presumption of 
credibility of evidence submitted to reopen a finally 
disallowed claim did not extend to testimony of veteran about 
his experiences in Vietnam when official service record 
showed he did not serve in Vietnam).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since September 1995 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The evidence of record prior to September 1995 comprised the 
veteran's October 1994 application for compensation, in which 
he reported treatment for ulcers in 1946 at Norfolk, 
Virginia, his service medical records, which showed 
hospitalization from September to November 1946 in Norfolk, 
Virginia, for work-up and observation for complaints of 
chronic indigestion, and private medical records of May 1985 
to December 1994.  The service medical records described the 
veteran's symptoms in detail, including their duration and 
course.  Examination by upper GI fluoroscopy on October 15, 
1946, was negative.  The final diagnosis was "no disease."  
The veteran's separation examination was negative.  He 
entered his second period of service after a negative 
physical examination, at which time he reported the history 
of hospitalization in 1946 for stomach problems.  Except for 
hiatal hernia, treated surgically, the service records from 
the second period of service show no complaint, diagnosis, or 
treatment for ulcer disease.

Private medical records considered in September 1995 
comprised hospital records from St. Mary's Hospital, and 
physicians' records from R. Dean, M.D., and R. Farris, M.D. 
for the period May 1985 to December 1994.  The doctor's 
office notes beginning in May 1985 were silent about 
complaints or history of ulcer until the September 1987 note 
that the veteran "thinks he is bleeding, history of 
ulcers."  A September 1987 St. Mary's Hospital admission 
history noted a history of peptic ulcer disease in 1979 
followed by attempted gastrectomy, apparently with 
complication due to scarring over the pancreas.  The hospital 
records showed the veteran's positive endoscopic evaluation 
and medical management for antral ulcers in September 1987, 
with follow-up endoscope by Dr. Farris in November 1987 
showing no ulcers.

A GI consultation report by Dr. Farris, dated as dictated 
September 28, 1987, noted history from the veteran of ulcer 
disease with, apparently, gastric outlet obstruction treated 
surgically by gastroenterostomy and vagectomy in 1980.  The 
exact date and facility of this surgery appeared in no 
notation of medical history in any medical record submitted 
to or secured by VA in connection with this adjudication.  
Dr. Farris noted the veteran's report that he had ulcer 
disease while in the Navy and had multiple medications for 
ulcers.

The records before the RO in September 1995 contained no 
other reference to ulcers in the service than the veteran's 
statement on his application for compensation and his history 
to Dr. Farris.  The RO denied the claim, finding that the 
evidence did not show the existence of ulcers in service.

In February 2000, the veteran submitted an informal 
application to reopen his claim for service connection for 
ulcer disease.  He has presented, or VA has secured medical 
records from St. Mary's Hospital and from Drs. Dean, Farris, 
and F. Peebles from March 1995 to November 2000.  These 
primarily show treatment for gallstones and calculi of the 
common bile duct.  His gall bladder was removed in November 
1999, and subsequent treatment records show follow-up with 
some complications.

Aside from scattered references to a history of ulcer 
disease, there is nothing in the records that shows or even 
tends to provide a more complete picture of the circumstances 
surrounding the origin of the veteran's ulcer disease.  
Hodge, 155 F.3d at 1363.  Although new, none of these medical 
records can satisfy the requirements of materiality of 
evidence necessary to reopen the claim.

The veteran made detailed allegations in his substantive 
appeal of April 2001.  It is written in the third person, 
apparently by the veteran, and reads as if it were a medical 
record.  He described the hospitalization in 1946, but this 
restatement of the service medical record is not new 
evidence.  Moreover, his implication that the condition 
observed and treated in 1946 was ulcer disease is his lay 
medical opinion, which cannot be new and material evidence, 
because he lacks the necessary expertise to proffer his 
medical opinion as evidence.  Espiritu v. Derwinski, 2 Vet 
App. 492 (1992).

He further reported, "Then in Detroit in 1955 the veteran 
was hospitalized again for a period of about a week at 
Northwest General for ulcers, [h]owever[,] there are no 
records that we can retrieve because they have been 
destroyed."  This assertion, even presumed true, is not 
material to his claim.  Taken in context of the preceding 
statement, it is adverse to his claim, because it tends to 
establish discontinuity of in his claimed condition, 
declaring a hiatus between 1946 and 1955.  Adverse evidence 
cannot be new and material.  Villalobos v. Principi, 3 Vet. 
App. 450 (1992) (adverse evidence is not material evidence to 
reopen a claim).  Whereas he relates his next alleged episode 
of ulcers after 1946 to a time several years after service, 
even presumed true, the statement does not provide a more 
complete picture of the onset of ulcer disease in service.  
Whether ulcer disease began or was aggravated in service is 
ultimately the "matter under consideration" on which new 
evidence must "bear[] directly and substantially."  
38 C.F.R. § 3.156(a) (2001).

The veteran continued in his substantive appeal, "In 1980 
the veteran again was hospitalized at Saratoga General 
Hospital for PEPTIC ULCER DISEASE [sic] and x-rays were done 
and showed that the veteran had a[n] active duodenal ulcer 
with severe stenosis and scarring of the duodenum, [sic] 
which medical records states that the veteran has had 
problems for the last 20-25 years."  This statement, does 
not bear directly and substantially on the matter under 
consideration.  Presumed true, it is evidence of onset from 
no earlier than 1955, a date still several years after 
service, a fact unchanged by boldface typography.

On VA examination in February 2002, the examiner diagnosed 
peptic acid disease, Helicobactor pylori positive.  The 
examiner reviewed the service medical records, noting the 
September to November 1946 description of the veteran's 
presentation at that time, the negative upper GI series of 
October 15, 1946, tests, and the outcome.  The examiner 
opined the hospital admission in 1946 was probably for gall 
bladder disease.  The examiner cited "notation in his 
records that he was hospitalized in Detroit in 1955, but the 
records of this admission have been destroyed."  Further, in 
the most significant entry in the report, the examiner 
stated, "The veteran states that he was treated for peptic 
ulcer on this admission and he was still in the service at 
that time." (emphasis added)  The examiner further noted 
that he was hospitalized and treated for bleeding duodenal 
ulcers in "Sarasota [sic], Florida, and on this admission, 
it was noted in his past history that he had problems with 
ulcers for 20 or 25 years."  The examiner concluded that 
because of the definite diagnosis of ulcer in "Sarasota" 
[sic] in 1980, and the 20 or 25 year history at that time, 
that the hospitalization in Detroit of 1955 was probably 
ulcer disease as the veteran stated and therefore, "ulcer 
disease arose while the veteran was in the service and is 
service connected."

It is patently obvious that the February 2002 VA examiner 
misconstrued the veteran's third-person statement in his 
substantive appeal as a bona-fide medical record.  The 
medical conclusion can be no more material than that history, 
which is discussed above.  Most significant, however, is that 
the examiner's conclusion of onset of ulcers in service is 
predicated entirely on the veteran's misrepresentation of his 
term of service.  As the official record shows, he separated 
from service on September 25, 1952, at Philadelphia, 
Pennsylvania.

The presumption of credibility afforded testimony presented 
to reopen a finally disallowed claim, Justus v. Principi, 3 
Vet. App. 510 (1992), does not extend to the veteran's 
misstatement.  Samuels, 11 Vet. App. at 435 (1998).  The VA 
examiner's conclusion cannot bear directly or substantially 
on the matter under consideration.  His opinion was that 
ulcer disease started in 1955.  The matter under 
consideration is whether ulcer disease started in service.

New and material evidence has not been presented or secured 
to reopen a claim of entitlement to service connection for 
stomach ulcers.



ORDER

Whereas new and material evidence has not been presented or 
secured in support of a claim of entitlement to service 
connection for stomach ulcers, the benefit sought on appeal 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

